Citation Nr: 0910054	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-32 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon and the 
Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection for PTSD and 
assigned an evaluation of 10 percent, effective March 7, 
2006.  In September 2007, the RO increased the evaluation to 
50 percent disabling, effective the date of service 
connection.

In a statement received in March 2009, the Veteran asserted 
that since losing his job in April 2007, he had been unable 
to work due to his PTSD.  The Board interprets this statement 
as an informal claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  This issue is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In a December 2007 statement, the Veteran, through his 
representative, asserted that his PTSD had worsened since his 
most recent VA psychiatric examination dated in July 2007.  
At that time, the Veteran was found to exhibit chronic PTSD 
symptoms, including panic attacks, sleep disturbances, 
intrusive thoughts, memory problems, feelings of detachment, 
and anger management issues.  In addition, he reported having 
occasional thoughts of killing himself during the past year, 
but denied any current suicidal or homicidal ideations.  The 
VA examiner found that the Veteran met the diagnostic 
criteria for PTSD and determined that he had a Global 
Assessment and Functioning (GAF) score of 50.  Prior VA 
treatment records dated from October 1999 to July 2007 
reflect GAF scores ranging from 35 to 52.

VA treatment records dated in August 2007, a month after his 
most recent VA psychiatric examination, reflect complaints of 
insomnia and depression, without suicidal ideation, as well 
as auditory hallucinations (hearing "Vietnamese voices").  
Mental status evaluation revealed a depressed mood and 
affect, with no deficiencies in judgment, speech, thought 
processes, or hygiene.  It was noted that the Veteran did not 
believe he could "hold out two more weeks" to obtain a 
refill of his medication for insomnia, and he was prescribed 
additional dosages of medicine for sleeplessness and 
depression.  Additionally, the Veteran was scheduled for a 
follow-up appointment with a VA psychiatry resident on 
October 22, 2007.

A September 2007 VA telemedicine record reflects that the 
Veteran remained unemployed after being fired from his 
plumber's assistant job for physically assaulting his 
supervisor.  The VA telemedicine provider noted that the 
Veteran had a history of substance abuse and a troubled 
employment record, adding that, since his military discharge, 
he had held approximately 45-50 jobs, all of which had ended 
due to his "bad attitude."  It was further noted that the 
Veteran was currently the primary caretaker of his invalid 
wife and that his problems included a lack of transportation 
due to his vehicle gas tank being "sugared" by "someone 
who was mad at him," as well as severe financial debt and 
"serious anger management issues as part of his PTSD along 
with likely antisocial characteristics."  The VA 
telemedicine provider emphasized her concern that the Veteran 
needed additional treatment for his PTSD.  She recommended 
several treatment options, including care at the "vet 
centers at Tupelo and Jackson," Mississippi, as well as 
outpatient or residential treatment at the VA Medical Center 
in Memphis, Tennessee.  In addition, the VA telemedicine 
provider stated that she would discuss the Veteran's case at 
an upcoming Professional Therapy Center treatment team 
meeting and get back to him with other suggestions for 
treatment "as he seriously appears to need such."  

In light of the lay statements and clinical evidence 
indicating that there may have been a significant change in 
this decorated combat Veteran's service-connected PTSD 
symptoms since his last examination, the Board has no 
discretion and must remand the claim to afford the Veteran a 
contemporaneous VA examination to assess the current nature, 
extent, severity and manifestations of his disability since 
July 2007.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, as noted above, VA treatment records dated in 
August 2007 indicate that the Veteran was scheduled for a 
follow-up appointment with a VA psychiatry resident on 
October 22, 2007.  Moreover, his September 2007 VA 
telemedicine provider recommended that he receive additional 
medical care for PTSD and listed several treatment options, 
indicating that she would get back in touch with him after 
she had discussed his case with other VA medical providers.  
Significantly, however, no VA treatment records dated after 
September 2007 have yet been associated with the claims 
folder.  Because it appears that the Veteran has received 
additional VA treatment for his PTSD symptoms since September 
2007, the Board finds that, on remand, efforts should be made 
to obtain any subsequent VA medical records that may be 
outstanding.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
Veteran's claims folder all treatment 
records from the Vet Centers in Tupelo 
and Jackson, Mississippi, and the VA 
Medical Center in Memphis, Tennessee, 
dated since October 2007.

2.  Then schedule the Veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
indicate in the report of examination 
that the claims folder was reviewed.  
All signs and symptoms of the service-
connected psychiatric disorder should 
be reported in detail.  The examiner 
should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  He or she should also 
describe the impact of the Veteran's 
psychiatric disorder on his 
occupational and social functioning, 
and specifically opine as to whether 
the Veteran's PTSD renders him 
unemployable.  The rationale for all 
opinions must be explained in detail.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

